Appeal from an order and a judgment of the Supreme Court, Westchester County, dated respectively April 20, 1967 and April 21, 1967. (1) Judgment affirmed insofar as it is in favor of plaintiff Pasquale Viggiano, without costs; and reversed insofar as it is in favor of plaintiff Carmela Viggiano, on the law and the facts, and severance and new trial on the issue of damages only granted as to her, with costs to abide the event; (2) unless, within 30 days after entry of the order hereon, plaintiff Carmela Viggiano should serve and file in the office of the Clerk of the County *964of Westchester a written stipulation consenting to a reduction in the amount of the verdict in her favor from $35,000 to $25,000 and to the entry of an amended judgment accordingly, in which event the judgment as so reduced and amended is affirmed, without costs. In our opinion, the verdict in favor of plaintiff Carmela Viggiano was excessive and should be reduced to $25,000. Appeal from the order dismissed, without costs. No appeal lies from an order denying a motion to set aside a verdict based upon the minutes of the trial. However, the order may be, and has been, reviewed on the appeal from the judgment. Beldock, P. J., Brennan, Rabin, Benjamin and Munder, JJ., concur.